CASE RECORD PUBLIC ACCESS POLICY OF THE
   UNIFIED JUDICIAL SYSTEM OF
   PENNSYLVANIA[: CASE RECORDS OF THE
   APPELLATE AND TRIAL COURTS]

Section 1.0 Definitions
        A. “Abuse Victim” is a person for whom a protection order has been granted
           by a court pursuant to Pa.R.C.P. No. 1901 et seq. and 23 Pa.C.S. § 6101 et
           seq. or Pa.R.C.P. No. 1951 et seq. and 42 Pa.C.S § 62A01 et seq. as well
           as Pa.R.C.P.M.D.J. No. 1201 et seq.

        B. “Case Records” are (1) documents for any case filed with,
           accepted and maintained by a court or custodian; (2) dockets,
           indices, and documents (such as orders, opinions, judgments,
           decrees) for any case created and maintained by a court or
           custodian. This term does not include notes, memoranda,
           correspondence, drafts, worksheets, and work product of judges
           and court personnel. Unless otherwise provided in this policy, this
           definition applies equally to case records maintained in paper and
           electronic formats.

        C. “Clerical errors” are errors or omissions appearing in a case record that are
           patently evident, as a result of court personnel's action or inaction.

        D. “Court” includes the Supreme Court, Superior Court, Commonwealth
           Court, Courts of Common Pleas, [and] Philadelphia Municipal
           Court, [excluding the Traffic Division of Philadelphia Municipal
           Court] and Magisterial District Courts.

        E. “Court of Record” includes the Supreme Court, Superior Court,
           Commonwealth Court, Courts of Common Pleas, and Philadelphia
           Municipal Court.

        [E.]F. “Court Facility” is the location or locations where case records are
            filed or maintained.

        [F.]G. “Custodian” is any person responsible for maintaining case records or
            for processing public requests for access to case records.

        [G.]H. “Docket” is a chronological index of filings, actions, and events in a
           particular case, which may include identifying information of the parties
           and counsel, a brief description or summary of the filings, actions, and
           events, and other case information.

                                   Page 1 of 21
           [H.]I. “Financial Account Numbers” include financial institution account
              numbers, debit and credit card numbers, and methods of authentication
              used to secure accounts such as personal identification numbers, user
              names and passwords.

           [I.]J. “Financial Source Documents” are:

                  1. Tax returns and schedules;
                  2. W-2 forms and schedules including 1099 forms or similar
                     documents;
                  3. Wage stubs, earning statements, or other similar documents;
                  4. Credit card statements;
                  5. Financial institution statements;
                  6. Check registers;
                  7. Checks or equivalent; and
                  8. Loan application documents.

           [J.]K. “Medical/psychological records” are records relating to the past, present,
               or future physical or mental health or condition of an individual.

           [K.]L. “Minor” is a person under the age of eighteen.

           [L.]M. “Party” is one who commences an action or against whom relief is
               sought in a matter.

           [M.]N. “Public” is any person, member of the media, business, non-profit
              entity, organization or association. The term does not include a party to a
              case; the attorney(s) of record in a case; Unified Judicial System officials or
              employees if acting in their official capacities; or any federal, state, or local
              government entity, and employees or officials of such an entity if acting in
              their official capacities.

           [N.]O. “Remote Access” is the ability to electronically search, inspect, print or
               copy information in a case record without visiting the court facility where
               the case record is maintained or available, or requesting the case record
               from the court or custodian pursuant to Section 4.0.

                                    COMMENTARY

       Regarding Subsection B, “documents for any case filed with, accepted and
maintained by a court or custodian” are those not created by a court or custodian, such as
pleadings and motions. Indices are tools for identifying specific cases.

       Regarding Subsection C, examples of clerical errors are the docket entry links to
the wrong document or court personnel misspells a name in the caption.

       Regarding Subsection [F]G, the definition of “custodian” includes clerks of
                                       Page 2 of 21
court, prothonotaries, clerks of orphans’ court and magisterial district judges, for
example. The definition does not include those entities listed in Pa.R.A.P. 3191 who
receive copies of briefs filed in an appellate court or a register of wills.

       Regarding Subsection [J]K, this definition is derived from the definition of
“health information” provided in 45 C.F.R. § 160.103 (HIPAA). Examples of case
records that would fall within this exclusion are: drug and alcohol treatment records,
psychological reports in custody matters, and DNA reports.

     Regarding Subsection [L]M, amici curiae are not parties. See Pa.R.A.P. 531.

         Regarding Subsection [M]N, Unified Judicial System officials or employees
include: judicial officers and their personal staff, administrative staff and other central
staff, prothonotaries, clerks of the courts, clerks of the orphans’ court division, sheriffs,
prison and correctional officials, and personnel of all the above.




                                        Page 3 of 21
Section 2.0 Statement of General Policy
           A. This policy shall govern access by the public to case records.

           B. Security, possession, custody, and control of case records shall generally
              be the responsibility of the applicable custodian and designated staff.

           C. Facilitating access by the public shall not substantially impede the orderly
              conduct of court business.

           D. A court or custodian may not adopt more restrictive or expansive access
              protocols than provided for in this policy. Nothing in this policy requires
              a court or custodian to provide remote access to case records. However, if
              a court or custodian chooses to provide remote access to any of its case
              records, access shall be provided in accordance with Section 10.0.

                                   COMMENTARY

        [The Supreme Court of Pennsylvania has adopted other policies governing
public access to Unified Judicial System case records: t]The Electronic Case Record
Public Access Policy of the Unified Judicial System of Pennsylvania [that] provides for
access to the statewide case management systems' web docket sheets and requests for
bulk data [and the Public Access Policy of the Unified Judicial System of
Pennsylvania: Official Case Records of the Magisterial District Courts that provides
for access to case records of the magisterial district courts maintained in a paper
format].




                                      Page 4 of 21
Section 3.0 Access to Case Records
       All case records shall be open to the public in accordance with this policy.




                                  Page 5 of 21
Section 4.0 Requesting Access to Case Records

           A. When desiring to inspect or copy case records, a member of the public
              shall make an oral [or written] request to the applicable custodian,
              unless otherwise provided by [court order or rule] a local rule or an
              order issued by a court of record.

           B. When the information that is the subject of the request is complex
              or voluminous[. If the request is oral], the custodian may require a
              written request. If the requestor does not submit a written request
              when required, access may be delayed until the written request is
              submitted or a time when an individual designated by the
              custodian is available to monitor such access to ensure the
              integrity of the case records is maintained.

           C. Requests shall identify or describe the records sought with specificity to
              enable the custodian to ascertain which records are being requested.

                                     COMMENTARY

        Public access requests to the courts and custodians are routinely straightforward
and often involve a limited number of records. Therefore, artificial administrative
barriers should not be erected so as to inhibit making these requests in an efficient
manner.

        This policy provides the courts and custodians latitude to establish appropriate
administrative protocols for viewing/obtaining case records remotely. However, the
definition of “remote access” in Section 1.0 clarifies that a request under this section is
neither necessary nor expected under this policy.

        Nonetheless, Subsection [A]B provides a custodian with the flexibility to require
that a more complex request be submitted in writing to avoid misunderstandings and
errors that can often result in more time being expended to provide the requested
information than is necessary. This approach is not novel; submission of a written
request form has been a longstanding practice under the Unified Judicial System’s
Electronic Case Record Public Access Policy of the Unified Judicial System of
Pennsylvania [and Public Access Policy of the Unified Judicial System of
Pennsylvania: Official Case Records of the Magisterial District Courts].

       Subsection [B]C does not require a requestor to identify a case by party or
case number in order to have access to the files, but the request shall clearly identify
or describe the records requested so that court personnel can fulfill the request.

      Written requests should be substantially in the format designed and published by
the Administrative Office of Pennsylvania Courts.

                                       Page 6 of 21
Section 5.0 Responding to Requests for Access to Case Records
           A. A custodian shall fulfill a request for access to case records as promptly as
              possible under the circumstances existing at the time of the request.

           B. If a custodian cannot fulfill the request promptly or at all, the custodian
              shall inform the requestor of the specific reason(s) why access to the
              information is being delayed or denied.

           C. If a custodian denies a written request for access, the denial shall be in
              writing.

           D. Except as provided in Subsection E, [R]relief from a custodian's
              written denial may be sought by filing a motion or application with the
              court for which the custodian maintains the records.

           E. Relief from a magisterial district court may be sought by filing an
              appeal with the president judge of the judicial district or the president
              judge’s designee. Relief from a written denial by the Philadelphia
              Municipal Court may be sought by filing a motion with the president
              judge of Philadelphia Municipal Court or the president judge’s
              designee.

                                     COMMENTARY

       Given that most public access requests for case records are straightforward and
usually involve a particular case or matter, custodians should process the same in an
expeditious fashion.

         There are a number of factors that can affect how quickly a custodian may
respond to a request. For example, the custodian’s response may be slowed if the request
is vague, involves retrieval of a large number of case records, or involves information
that is stored off-site. Ultimately, the goal is to respond timely to requests for case
records.

        In those unusual instances in which access to the case records cannot be granted
in an expeditious fashion, the custodian shall inform the requestor of the specific
reason(s) why access to the information is being delayed or denied, which may include:

              the request involves such voluminous amounts of information that the
               custodian is unable to fulfill the same without substantially impeding the
               orderly conduct of the court or custodian’s office;
              records in closed cases are located at an off-site facility;
              a particular file is in use by a judge or court staff. If a judge or court staff
               needs the file for an extended period of time, special procedures should be
               considered, such as making a duplicate file that is always available for
               public inspection;
                                         Page 7 of 21
              the requestor failed to pay the appropriate fees, as established pursuant to
               Section 6.0 of this policy, associated with the request;
              the requested information is restricted from access pursuant to applicable
               authority, or any combination of factors listed above.

        With respect to Subsection D, [A]an aggrieved party may seek relief from a
denial of a written request for access consistent with applicable authority (for example,
in an appellate court, Pa.R.A.P. 123 sets forth procedures for applications for relief
under certain circumstances, or pertinent motion practice at the trial court level).




                                       Page 8 of 21
Section 6.0 Fees
           A. Unless otherwise provided by applicable authority, fees for duplication by
              photocopying or printing from electronic media or microfilm shall not
              exceed $0.25 per page.

           B. Except as provided in Subsection C, [A]a custodian shall establish a
              fee schedule that is (1) posted in the court facility in an area accessible
              to the public, and (2) posted on the custodian’s website.


           C. Any fee schedule for a magisterial district court shall be
              established by the president judge of the judicial district by local
              rule pursuant to Pa.R.J.A. No. 103(c). The fee schedule shall be
              publicly posted in an area accessible to the public.

                                    COMMENTARY

       Reasonable fees may be imposed for providing public access to case records
pursuant to this policy and in accordance with applicable authority. This section does not
authorize fees for viewing records that are stored at the court facility.

       To the extent that the custodian is not the court, approval of the fee schedule by
the court may be necessary.

        An example of applicable authority setting forth photocopying fees is 42 Pa.C.S.
§ 1725(c)(1)(ii) that provides the Clerk of Orphans’ Court of the First Judicial District
shall charge $3 per page for a copy of any record. See also 42 P.S. § 21032.1 (providing
authority for the establishment of fees in orphans' court in certain judicial districts). In
addition, the copying fees for appellate court records are provided for in 204 Pa. Code §
155.1. However, copies of most appellate court opinions and orders are available for free
on the Unified Judicial System’s website, www.pacourts.us.




                                       Page 9 of 21
Section 7.0 Confidential Information
       A. Unless required by applicable authority or as provided in Subsection C,
          the following information is confidential and shall be not included in any
          document filed with a court or custodian, except on a Confidential
          Information Form filed contemporaneously with the document:

          1.      Social Security Numbers;
          2.      Financial Account Numbers, except an active financial account
                  number may be identified by the last four digits when the financial
                  account is the subject of the case and cannot otherwise be
                  identified;
          3.      Driver License Numbers;
          4.      State Identification (SID) Numbers;
          5.      Minors’ names and dates of birth except when a minor is charged
                  as a defendant in a criminal matter (see 42 Pa.C.S. § 6355); and
          6.      Abuse victim’s address and other contact information, including
                  employer’s name, address and work schedule, in family court
                  actions as defined by Pa.R.C.P. No. 1931(a), except for victim's
                  name.

          This section is not applicable to cases that are sealed or exempted from
          public access pursuant to applicable authority.

       B. The Administrative Office of Pennsylvania Courts shall design and
          publish the Confidential Information Form.

       C. Instead of using the Confidential Information Form, a court of record
          may adopt a rule or order permitting the filing of any document in two
          versions, a “Redacted Version” and “Unredacted Version.” The
          “Redacted Version” shall not include any information set forth in
          Subsection A, while the “Unredacted Version” shall include the
          information. Redactions must be made in a manner that is visibly evident
          to the reader. This Subsection is not applicable to filings in a
          magisterial district court.

       D. Parties and their attorneys shall be solely responsible for complying with
          the provisions of this section and shall certify their compliance to the
          court. The certification that shall accompany each filing shall be
          substantially in the following form: “I certify that this filing complies with
          the provisions of the Case Record Public Access Policy of the Unified
          Judicial System of Pennsylvania[: Case Records of the Appellate and
          Trial Courts] that require filing confidential information and documents
          differently than non-confidential information and documents.”

       E. A court or custodian is not required to review or redact any filed document
          for compliance with this section. A party’s or attorney’s failure to comply
                                   Page 10 of 21
               with this section shall not affect access to case records that are otherwise
               accessible.

           F. If a filed document fails to comply with the requirements of this section, a
              court of record may, upon motion or its own initiative, with or without a
              hearing order the filed document sealed, redacted, amended or any
              combination thereof. A court of record may impose sanctions, including
              costs necessary to prepare a compliant document for filing in accordance
              with applicable authority.

           G. If a filed document fails to comply with the requirements of this
              section, a magisterial district court may, upon request or its own
              initiative, with or without a hearing order the filed document
              redacted, amended or both.

           [G.]H. This section shall apply to all documents for any case filed with a
              court or custodian on or after the effective date of this policy.

                                    COMMENTARY

        There is authority requiring information listed in Subsection A to appear on
certain documents. For example, Pa.R.C.P. No. 1910.27 provides for inclusion of the
plaintiff’s and defendant’s social security number on a complaint for support.

        This section is not applicable to cases that are sealed or exempted from public
access pursuant to applicable authority, for example, cases filed under the Juvenile Act
that are already protected by 42 Pa.C.S. § 6307, and Pa.Rs.J.C.P. 160 and 1160.

        While Pa.R.C.P. No. 1931 is suspended in most judicial districts, the reference
to the rule is merely for definitional purposes.

         Unless constrained by applicable authority, court personnel and jurists are advised
to refrain from inserting confidential information in court-generated case records (e.g.,
orders, notices) when inclusion of such information is not essential to the resolution of
litigation, appropriate to further the establishment of precedent or the development of
law, or necessary for administrative purposes. For example, if a court’s opinion contains
confidential information and, therefore, must be sealed or heavily redacted to avoid
release of such information, this could impede the public’s access to court records and
ability to understand the court's decision.

        Whether using a Confidential Information Form or filing a redacted and
unredacted version of a document in a court of record, the drafter shall indicate where
in the document confidential information has been omitted. For example, the drafter
could insert minors’ initials in the document, while listing full names on the
Confidential Information Form. If more than one child has the same initials, a different
moniker should be used (e.g., child one, child two, etc.).


                                       Page 11 of 21
        The option to file a redacted and unredacted version of a document does
not apply to filings in a magisterial district court. Most filings in magisterial
district courts are completed on statewide forms designed by the Administrative
Office of Pennsylvania Courts. Safeguarding the information set forth in this
Section for magisterial district courts is achieved through the use of a Confidential
Information Form (see Subsection A) in tandem with other administrative
protocols (e.g., instituting a public access copy page to the citation form set).

       [While Pa.R.C.P. No. 1931 is suspended in most judicial districts, the
reference to the rule is merely for definitional purposes.]

        With regard to Subsection D, the certification of compliance is required whether
documents are filed in paper form or via an e-filing system. Moreover, the certification
is required on every document filed with a court or custodian regardless of whether
the filing contains “confidential information” requiring safeguarding under this
policy.

        With regard to Subsection E, a court or custodian is not required to review or
redact documents filed by a party or attorney for compliance with this section. However,
such activities are not prohibited.

       With regard to Subsection F [A]any party may make a motion to the court of
record to cure any defect(s) in any filed document that does not comport with this section.

       With regard to Subsection G, any party may file a request form designed and
published by the Administrative Office of Pennsylvania Courts with a magisterial
district court when there is an allegation that a filing was made with that court that
does not comply with this policy.




                                      Page 12 of 21
Section 8.0 Confidential Documents
       A. Unless required by applicable authority, the following documents are
          confidential and shall be filed with a court or custodian under a cover
          sheet designated “Confidential Document Form”:

              1. Financial Source Documents;
              2. Minors’ educational records;
              3. Medical/Psychological records;
              4. Children and Youth Services’ records;
              5. Marital Property Inventory and Pre-Trial Statement as provided in
                 Pa.R.C.P. No. 1920.33;
              6. Income and Expense Statement as provided in Pa.R.C.P. No.
                 1910.27(c); and
              7. Agreements between the parties as used in 23 Pa.C.S. §3105.

       This section is not applicable to cases that are sealed or exempted from public
       access pursuant to applicable authority.

       B. The Administrative Office of Pennsylvania Courts shall design and
          publish the Confidential Document Form.

       C. Confidential documents submitted with the Confidential Document Form
          shall not be accessible to the public, except as ordered by a court.
          However, the Confidential Document Form or a copy of it shall be
          accessible to the public.

       D. Parties and their attorneys shall be solely responsible for complying with
          the provisions of this section and shall certify their compliance to the
          court. The certification that shall accompany each filing shall be
          substantially in the following form “I certify that this filing complies with
          the provisions of the Case Record Public Access Policy of the Unified
          Judicial System of Pennsylvania[: Case Records of the Appellate and
          Trial Courts] that require filing confidential information and documents
          differently than non-confidential information and documents.”

       E. A court or custodian is not required to review any filed document for
          compliance with this section. A party’s or attorney’s failure to comply
          with this section shall not affect access to case records that are otherwise
          accessible.

       F. If confidential documents are not submitted with the Confidential
          Document Form, a court of record may, upon motion or its own
          initiative, with or without a hearing, order that any such documents be
          sealed. A court of record may also impose appropriate sanctions for
          failing to comply with this section.

                                  Page 13 of 21
           G. If a filed document fails to comply with the requirements of this
              section, a magisterial district court may, upon request or its own
              initiative, with or without a hearing order that any such documents
              be sealed.

           [G.]H. This section shall apply to all documents for any case filed with a court
              or custodian on or after the effective date of this policy.


                                    COMMENTARY

       This section is not applicable to cases that are sealed or exempted from public
access pursuant to applicable authority, such as Juvenile Act cases pursuant to 42 Pa.C.S.
§ 6307, and Pa.Rs.J.C.P. 160 and 1160.

         Unless constrained by applicable authority, court personnel and jurists are advised
to refrain from attaching confidential documents to court-generated case records (e.g.,
orders, notices) when inclusion of such information is not essential to the resolution of
litigation, appropriate to further the establishment of precedent or the development of
law, or necessary for administrative purposes. For example, if a court’s opinion contains
confidential information and, therefore, must be sealed or heavily redacted to avoid
release of such information, this could impede the public’s access to court records and
ability to understand the court's decision.

       Examples of “agreements between the parties” as used in Subsection (A)(7)
include marital settlement agreements, post-nuptial, pre-nuptial, ante-nuptial, marital
settlement, and property settlement. See 23 Pa.C.S. §3105 for more information about
agreements between parties.

        With regard to Subsection D, the certification of compliance is required whether
documents are filed in paper form or via an e-filing system. Moreover, the certification
is required on every document filed with a court or custodian regardless of whether
the filing contains a “confidential document” requiring safeguarding under this
policy.

       With regard to Subsection E, if the party or party’s attorney fails to use a cover
sheet designated “Confidential Document Form” when filing a document deemed
confidential pursuant to this section, the document may be released to the public.

       With regard to Subsection F [A]any party may make a motion to the court of
record to cure any defect(s) in any filed document that does not comport with this section.

       With regard to Subsection G, any party may file a request form designed and
published by the Administrative Office of Pennsylvania Courts with a magisterial
district court when there is an allegation that a filing was made with that court that
does not comply with this policy.


                                       Page 14 of 21
Section 9.0 Limits on Public Access to Case Records at a
            Court Facility
       The following information shall not be accessible by the public at a court facility:

       A. Case records in proceedings under 20 Pa.C.S. § 711(9), including but not
          limited to case records with regard to issues concerning recordation of birth
          and birth records, the alteration, amendment, or modification of such birth
          records, and the right to obtain a certified copy of the same, except for the
          docket and any court order or opinion;

       B. Case records concerning incapacity proceedings filed pursuant to 20 Pa.C.S.
          §§ 5501-5555, except for the docket and any final decree adjudicating a
          person as incapacitated;

       C. Any Confidential Information Form or any Unredacted Version of any
          document as set forth in Section 7.0;

       D. Any document filed with a Confidential Document Form as set forth in
          Section 8.0;

       E. Information sealed or protected pursuant to court order;

       F. Information to which access is otherwise restricted by federal law, state law,
          or state court rule; and

       G. Information presenting a risk to personal security, personal privacy, or the
          fair, impartial and orderly administration of justice, as determined by the
          Court Administrator of Pennsylvania with the approval of the Chief Justice.
          The Court Administrator shall publish notification of such determinations in
          the Pennsylvania Bulletin and on the Unified Judicial System’s website.

                                    COMMENTARY

        Unless constrained by applicable authority, court personnel and jurists are advised
to refrain from inserting confidential information in or attaching confidential documents
to court-generated case records (e.g., orders, notices) when inclusion of such information
is not essential to the resolution of litigation, appropriate to further the establishment of
precedent or the development of law, or necessary for administrative purposes. For
example, if a court’s opinion contains confidential information and, therefore, must be
sealed or heavily redacted to avoid release of such information, this could impede the
public’s access to court records and ability to understand the court's decision.




                                       Page 15 of 21
        With respect to Subsection F, Pennsylvania Rule of Appellate Procedure 104(a),
Pa.R.A.P. 104(a), provides that the appellate courts may make and amend rules of court
governing their practice. The Administrative Office of Pennsylvania Courts shall from
time to time publish a list of applicable authorities that restrict public access to court
records or information. This list shall be published on the Unified Judicial System’s
website and in the Pennsylvania Bulletin. In addition, all custodians shall post this list in
their respective court facilities in areas accessible to the public and on the custodians’
websites.

        With respect to Subsection G, the Administrative Office of Pennsylvania Courts
shall include any such determinations in the list of applicable authorities referenced
above. The same provision appears in [existing statewide public access policies
adopted by the Supreme Court:] the Electronic Case Record Public Access Policy of
the Unified Judicial System of Pennsylvania [and Public Access Policy of the Unified
Judicial System of Pennsylvania: Official Case Records of the Magisterial District
Courts]. The provision is intended to be a safety valve to address a future, extraordinary,
unknown issue of statewide importance that might escape timely redress otherwise. It
cannot be used by parties or courts in an individual case.




                                        Page 16 of 21
Section 10.0 Limits on Remote Access to Case Records
       A. The following information shall not be remotely accessible by the public:

              1. The information set forth in Section 9.0;
              2. In criminal cases, information that either specifically identifies or from
                 which the identity of jurors, witnesses (other than expert witnesses), or
                 victims could be ascertained, including names, addresses and phone
                 numbers;
              3. Transcripts lodged of record, excepting portions of transcripts when
                 attached to a document filed with the court;
              4. In Forma Pauperis petitions;
              5. Case records in family court actions as defined in Pa.R.C.P. No.
                 1931(a), except for dockets, court orders and opinions;
              6. Case records in actions governed by the Decedents, Estates and
                 Fiduciaries Code, Adult Protective Services Act and the Older Adult
                 Protective Services Act, except for dockets, court orders and opinions;
                 and
              7. Original and reproduced records filed in the Supreme Court, Superior
                 Court or Commonwealth Court as set forth in Pa.R.A.P. 1921, 1951,
                 2151, 2152, and 2156.

       B. With respect to Subsections A(5) and A(6), unless otherwise restricted
          pursuant to applicable authority, dockets available remotely shall contain only
          the following information:

              1. A party’s name;
              2. The city, state, and ZIP code of a party’s address;
              3. Counsel of record’s name and address;
              4. Docket number;
              5. Docket entries indicating generally what actions have been taken or
                 are scheduled in a case;
              6. Court orders and opinions;
              7. Filing date of the case; and
              8. Case type.

       C. Case records remotely accessible by the public prior to the effective date of
          this policy shall be exempt from this section.

                                   COMMENTARY

      Remote access to the electronic case record information residing in the
Pennsylvania Appellate Court Case Management System (PACMS), the Common Pleas
Case Management System (CPCMS) and the Magisterial District Judges System
(MDJS) is provided via web dockets, available on https://ujsportal.pacourts.us/, and is


                                      Page 17 of 21
governed by the Electronic Case Record Public Access Policy of the Unified Judicial
System of Pennsylvania.

        Depending upon individual court resources, some courts have posted online
docket information concerning civil matters. If a court elects to post online docket
information concerning family court actions and actions governed by the Decedents,
Estates and Fiduciaries Code, Adult Protective Services Act and the Older Adult
Protective Services Act, the docket may only include the information set forth in
Subsection B. This information will provide the public with an overview of the case, its
proceedings and other pertinent details, including the court's decision. Release of such
information will enhance the public’s trust and confidence in the courts by increasing
awareness of the procedures utilized to adjudicate the claims before the courts as well as
the material relied upon in reaching determinations. This provision does not impact what
information is maintained on the docket available at the court facility.

       Access to portions of transcripts when attached to a document filed with the court
in family court actions is governed by Subsection A(5). While Pa.R.C.P. No. 1931 is
suspended in most judicial districts, the reference to the rule is merely for definitional
purposes.




                                      Page 18 of 21
Section 11.0 Correcting Clerical Errors in Case Records
     A. A party, or the party’s attorney, seeking to correct a clerical error in a case
        record may submit a written request for correction.

             1. A request to correct a clerical error in a case record of the Supreme
                Court, Superior Court or Commonwealth Court shall be submitted to
                the prothonotary of the proper appellate court.

             2. A request to correct a clerical error in a case record of a court of
                common pleas, [or] the Philadelphia Municipal Court, or a
                magisterial district court shall be submitted to the applicable
                custodian.

     B. The request shall be made on a form designed and published by the
        Administrative Office of Pennsylvania Courts.

     C. The requestor shall specifically set forth on the request form the information
        that is alleged to be a clerical error and shall provide sufficient facts, including
        supporting documentation, that corroborate the requestor’s allegation that the
        information in question is in error.

     D. The requestor shall provide copies of the request to all parties to the case.

     E. Within 10 business days of receipt of a request, the custodian shall respond in
        writing to the requestor and all parties to the case in one of the following
        manners:

             1. The request does not contain sufficient information and facts to
                determine what information is alleged to be in error, and no
                further action will be taken on the request.

             2. The request does not concern a case record that is covered by this
                policy, and no further action will be taken on the request.

             3. A clerical error does exist in the case record and the information
                in question has been corrected.

             4. A clerical error does not exist in the case record.

             5. The request has been received and an additional period not exceeding
                30 business days is necessary to complete a review of the request.

     F. A requestor may seek review of the custodian’s response under Subsections
        E(1)-(4) within 10 business days of the mailing date of the response.


                                     Page 19 of 21
               1. The request for review shall be submitted on a form that is designed
                  and published by the Administrative Office of Pennsylvania Courts.

               2. The request shall be reviewed by the judge(s) who presided over the
                  case. However, if the request for review concerns a magisterial
                  district court’s decision, it shall be reviewed by the president
                  judge or his/her designee.

                                     COMMENTARY

        Case records are as susceptible to clerical errors and omissions as any other public
record. The power of the court to correct errors in its own records is inherent. E.g.,
Jackson v. Hendrick, 746 A.2d 574 (Pa. 2000). It is important to emphasize that this
section does not provide a party who is dissatisfied with a court’s decision, ruling or
judgment a new avenue to appeal the same by merely alleging there is an error in the
court’s decision, ruling or judgment. Rather, this section permits a party to “fix”
information that appears in a case record which is not, for one reason or another, correct.

        Particularly in the context of Internet publication of court records, a streamlined
process is appropriate for addressing clerical errors to allow for prompt resolution of
oversights and omissions. For example, to the extent that a docket in a court’s case
management system incorrectly reflects a court’s order, or a scanning error occurred with
regard to an uploaded document, such clerical inaccuracies may be promptly corrected by
the appropriate court staff, upon notification, without a court order. Since 2007, the
Electronic Case Record Public Access Policy of the Unified Judicial System of
Pennsylvania has provided a similar procedure for any errors maintained on the web
docket sheets of the PACMS, CPCMS and MDJS. The procedure has successfully
addressed clerical errors on docket entries in a timely and administratively simple
manner.

        A party or party’s attorney is not required to utilize the procedures set forth in this
section before making a formal motion for correction of a case record in the first instance.
Alleged inaccuracies in orders and judgments themselves must be brought to the attention
of the court in accordance with existing procedures.

      This section is not intended to provide relief for a party's or attorney's failure to
comply with Sections 7.0 and 8.0 of this policy. Sections 7.0 and 8.0 already provide for
remedial action in the event that non-compliance occurs.

        With respect to this section, a custodian includes, but is not limited to, the county
prothonotaries, clerks of orphans’ court, [and] clerks of the court, and magisterial
district judges.

       A log of all corrections made pursuant to this section may be maintained by the
custodian, so that there is a record if an objection is made in the future. Such a log
should remain confidential. It is suggested that custodians include a registry entry on the
case docket when a request is received and a response is issued.
                                        Page 20 of 21
Section 12.0 Continuous Availability of Policy

       A copy of this policy shall be continuously available for public inspection in
every court and custodian’s office and posted on the Unified Judicial System's website.




                                      Page 21 of 21